 


114 HR 1492 IH: Child Care Access and Refundability Expansion Act
U.S. House of Representatives
2015-03-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1492 
IN THE HOUSE OF REPRESENTATIVES 
 
March 19, 2015 
Ms. Edwards (for herself, Ms. DeLauro, Mr. Conyers, Mr. Blumenauer, Mrs. Bustos, Mrs. Capps, Ms. Castor of Florida, Mr. Delaney, Ms. DelBene, Ms. Fudge, Mr. Hastings, Ms. McCollum, Mr. McDermott, Mr. Nadler, Ms. Norton, Mr. Perlmutter, Ms. Pingree, Mr. Rush, Ms. Schakowsky, Ms. Slaughter, Ms. Speier, and Ms. Wasserman Schultz) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to increase and improve the credit for dependent care expenses and to provide a credit for education of employees of child care centers. 
 
 
1.Short titleThis Act may be cited as the Child Care Access and Refundability Expansion Act or as the Child CARE Act. 2.Credit for dependent care expenses (a)Credit made refundable (1)In generalThe Internal Revenue Code of 1986 is amended by redesignating section 21 as section 36C and by moving such section after section 36B. 
(2)Credit not allowed for services provided outside the United StatesSection 36C(b)(2)(A) of such Code, as redesignated by this section, is amended by adding at the end the following: Such term shall not include any amount paid for services provided outside the United States..  (3)Conforming amendments (A)Section 23(f)(1) of such Code is amended by striking section 21(e) and inserting section 36C(e). 
(B)Section 35(g)(6) of such Code is amended by striking section 21(e) and inserting section 36C(e). (C)Section 36C(a)(1) of such Code, as redesignated by this section, is amended by striking this chapter and inserting this subtitle. 
(D)Section 129(a)(2)(C) of such Code is amended by striking section 21(e) and inserting section 36C(e). (E)Section 129(b)(2) of such Code is amended by striking section 21(d)(2) and inserting section 36C(d)(2). 
(F)Section 129(e)(1) of such Code is amended by striking section 21(b)(2) and inserting section 36C(b)(2). (G)Section 213(e) of such Code is amended by striking section 21 and inserting section 36C. 
(H)Section 6211(b)(4)(A) of such Code is amended by inserting 36C, after 36B,. (I)Section 6213(g)(2)(H) of such Code is amended by striking section 21 and inserting section 36C. 
(J)Section 6213(g)(2)(L) of such Code is amended by striking section 21, 24, 32, or 6428  and inserting section 24, 32, 36C, or 6428. (K)Paragraph (2) of section 1324(b) of title 31, United States Code, is amended by inserting 36C, after 36B,. 
(L)The table of sections for subpart A of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by striking the item relating to section 21. (M)The table of sections for subpart C of part IV of subchapter A of chapter 1 of such Code is amended by inserting after the item relating to section 36B the following new item: 
 
 
Sec. 36C. Expenses for household and dependent care services necessary for gainful employment.. 
(b)Increase in dollar limitationSection 36C(c) of such Code, as redesignated by this section, is amended— (1)by striking $3,000 in paragraph (1) and inserting $8,000, and 
(2)by striking $6,000 in paragraph (2) and inserting twice the dollar amount in effect under paragraph (1). (c)Credit allowed for 50 percent of qualified expensesSection 36C(a)(2) of such Code, as redesignated by this section, is amended by striking 35 percent  and all that follows and inserting 50 percent.. 
(d)Income limitationSection 36C(a) of such Code, as redesignated by this section, is amended by adding at the end the following new paragraph:  (3)Income limitationNo credit shall be allowed under paragraph (1) with respect to any taxpayer for any taxable year if the taxpayer’s adjusted gross income for such taxable year exceeds $200,000.. 
(e)Inflation adjustment of dollar and income limitationsSection 36C(e) of such Code, as redesignated by this section, is amended by adding at the end the following new paragraph:  (11)Inflation adjustment (A)In generalIn the case of any taxable year beginning in a calendar year after 2015, the $8,000 amount in subsection (c)(1) and the $200,000 amount in subsection (a)(3) shall each be increased by an amount equal to— 
(i)such dollar amount, multiplied by (ii)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year in which the taxable year begins, determined by substituting calendar year 2014 for calendar year 1992 in subparagraph (B) thereof. 
(B)RoundingAny increase determined under subparagraph (A) shall be rounded to the nearest multiple of $100.. (f)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2014. 
3.Credit for education of employees of child care centers 
(a)In generalSubpart D of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by adding at the end the following new section:  45S.Child care center education credit (a)In generalFor the purposes of section 38, the child care center education credit determined under this section for the taxable year is an amount equal to 50 percent of so much of the child care educational expenses paid or incurred by the taxpayer with respect to the operation of a qualified child care center during the taxable year. 
(b)LimitationThe child care educational expenses taken into account under subsection (a) with respect to any eligible employee of the taxpayer for any taxable year shall not exceed $1,000. (c)DefinitionsFor purposes of this section— 
(1)Child care educational expenses 
(A)In generalThe term child care educational expenses means, with respect to any eligible employee, expenses paid or incurred by the taxpayer to an eligible educational institution (as defined in section 25A(f)(2)) for classes related to early childhood education or development or child care certification. (B)Eligible employeeThe term eligible employee means any employee of the taxpayer whose primary job function is providing care to children in a qualified child care center. 
(2)Qualified child care centerThe term qualified child care center means any dependent care center (as defined in section 36C(b)(2)(D)) located in the United States which meets the requirements of section 36C(b)(2)(C)(i).  (d)Denial of double benefitNo deduction shall be allowed under this chapter for the portion of the expenses otherwise allowable as a deduction that are taken into account in determining the credit under this section for the taxable year. . 
(b)Credit To be part of general business creditSubsection (b) of section 38 of such Code is amended by striking plus at the end of paragraph (35), by striking the period at the end of paragraph (36) and inserting , plus, and by adding at the end the following new paragraph:  (37)the child care center education credit determined under section 45S(a).. 
(c)Clerical amendmentThe table of sections for subpart D of part IV of subchapter A of chapter 1 of such Code is amended by adding at the end the following new item:   Sec. 45S. Child care center education credit. .  (d)Effective dateThe amendments made by this section shall apply to expenses paid or incurred after the date of the enactment of this Act, in taxable years ending after such date. 
 
